Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1  (this “Amendment”), dated as of November 7, 2019, among
Tradeweb Markets LLC, a Delaware limited liability company (the “Borrower”), and
each Lender party hereto (constituting the Required Lenders), relating to the
Credit Agreement, dated as of April 8, 2019 (the  “Existing Credit Agreement”),
among the Borrower, the Lenders party thereto, and Citibank, N.A., as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender.

RECITALS:

WHEREAS, pursuant to Section 9.02(b) of the Existing Credit Agreement, the
Borrower has requested an amendment to the Existing Credit Agreement to effect
the changes described in Section 2 of this Amendment; and

WHEREAS, the Borrower and the Lenders party hereto which constitute the Required
Lenders (the “Consenting Lenders”) have agreed to make the changes described in
Section 2 of this Amendment as of the Amendment No. 1 Effective Date (as defined
below), subject to the terms and conditions set forth herein.

NOW THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.  Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Existing Credit Agreement has the
meaning assigned to such term in the Existing Credit Agreement.

SECTION 2.  Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is, as of the Amendment No. 1 Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 4 of this
Amendment, hereby amended (the Existing Credit Agreement, as so amended, the
“Amended Credit Agreement”), as follows:

(a)  The definition of “Investors” in the Existing Credit Agreement shall be
replaced in its entirety with the following:

“Investors” means each of (a) the Blackstone Funds and any of their Affiliates
(other than any portfolio operating companies), (b) the CPPIB Funds and any of
their Affiliates (other than any portfolio operating companies), (c) the GIC
Funds and any of its Affiliates (other than any portfolio operating companies),
(d) Refinitiv Holdings Ltd. (formerly known as King (Cayman) Holdings Ltd.) and
any of its controlled Affiliates and any of their respective Subsidiaries, or
(e) London Stock Exchange Group PLC and any of its controlled Affiliates.

SECTION 3.  Representations of the Borrower.  The Borrower hereby represents and
warrants to the Consenting Lenders that:

(a)  The execution and delivery of this Amendment are within the Borrower’s
corporate or other powers and have been duly authorized by all necessary
corporate or other action.

(b)  The Borrower (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
corporate power and authority to carry on its business as now conducted except
where the failure to have the same would not reasonably be expected to have
Material Adverse Effect and (c) is qualified to do business in, and (where such
concept exists) is in good standing (or its equivalent, if any) in, every
jurisdiction

 








where such qualification is required except where the failure to be so qualified
or to be (where such concept exists) in good standing (or its equivalent, if
any) would not reasonably be expected to have a Material Adverse Effect.

(c)  This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d)  The execution and delivery of this Amendment by the Borrower (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been, or will be by
the time required, obtained or made and are, or will be by the time required, in
full force and effect, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirement of Law applicable to the
Borrower, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder, and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower, except Liens permitted by
Section 6.02 of the Existing Credit Agreement, except, in the case of
clauses (c) and (d), for any such violations, defaults or rights that, would not
reasonably be expected to have a Material Adverse Effect.

(e)  The representations and warranties contained in Article III of the Existing
Credit Agreement are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Amendment No. 1 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

SECTION 4.  Conditions to the Amendment No. 1 Effective Date.  This Amendment
shall become effective as of the first date (the “Amendment No. 1 Effective
Date”) when each of the following conditions shall have been satisfied:

(a)       The Administrative Agent shall have received from (i) the Borrower and
(ii) each Consenting Lender an executed counterpart hereof.

(b)       Prior to and immediately after giving effect to this Amendment, (i)
the conditions set forth in Section 4.02(a) and (b) of the Existing Credit
Agreement shall have been satisfied and (ii) the representations and warranties
in Section 3 of this Amendment shall be true and correct in all material
respects.

SECTION 5.  Acknowledgment of Lenders.  Each Lender party hereto expressly
acknowledges that neither the Administrative Agent nor any of its Affiliates nor
any of its respective officers, directors, employees, agents or
attorneys-in-fact have made any representations or warranties to it and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender party hereto represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to enter into this
Amendment.  Each





2




Lender party hereto also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Amended Credit Agreement and the other Loan Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Each Lender party
hereto hereby (a) confirms that it has received a copy of the Amended Credit
Agreement and each other Loan Document and such other documents (including
financial statements) and information as it deems appropriate to make its
decision to enter into this Amendment, (b) agrees that it shall be bound by the
terms of the Amended Credit Agreement as a Lender thereunder and that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender, (c)
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under the Amended Credit Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of the Amended
Credit Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are delegated to the Administrative Agent by the terms of
the Amended Credit Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto and (d) acknowledges that this
Amendment is a “Loan Document” for all purposes of the Amended Credit Agreement
and the other Loan Documents.

SECTION 6.  Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.

SECTION 7.  Fees & Expenses.  The Borrower hereby reconfirms its respective
obligations pursuant to Section 9.03 of the Amended Credit Agreement to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent in connection with this Amendment.  In addition (and without limiting the
foregoing), the Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent.  The Borrower hereby confirms that the
indemnification provisions set forth in Section 9.03 of the Amended Credit
Agreement shall apply to this Amendment and the consummation and administration
of the transactions contemplated hereby, and such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs) expenses and disbursements (including fees,
disbursements and charges of counsel) (as more fully set forth therein as
applicable) which may arise herefrom or in connection herewith.

SECTION 8.  Amended Credit Agreement Governs.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of any Lender
or the Administrative Agent under the Amended Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or different circumstances.

SECTION 9.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Amendment.





3




SECTION 10.  Miscellaneous.  This Amendment shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents.

[Remainder of page intentionally left blank]

 



4




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

TRADEWEB MARKETS LLC

 

 

 

 

 

 

 

By

/s/ Douglas Friedman

 

 

Name:  Douglas Friedman

 

 

Title:   General Counsel

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

CITIBANK, N.A., as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Caesar Wyszomirski

 

 

Name: Caesar Wyszomirski

 

 

Title:   Vice President

 





[Signature Page – Amendment No. 1]




 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Sarah Tarantino

 

 

Name: Sarah Tarantino

 

 

Title:   Vice President

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

Morgan Stanley Bank N.A.,
as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Alice Lee

 

 

Name: Alice Lee

 

 

Title:   Authorized Signatory

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

Goldman Sachs Bank USA, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name: Jamie Minieri

 

 

Title:   Authorized Signatory

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

Bank of America, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Sherman Wong

 

 

Name: Sherman Wong

 

 

Title:   Director

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

BARCLAYS BANK PLC, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Jake Lam

 

 

Name: Jake Lam

 

 

Title:   Assistant Vice President

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

By:

/s/ Brady Bingham

 

 

Name: Brady Bingham

 

 

Title:   Authorized Signatory

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title:   Vice President

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title:   Director

 





[Signature Page – Amendment No. 1]




 

 

 

 

 

Wells Fargo Bank, National Association, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ James Mastroianna

 

 

Name: James Mastroianna

 

 

Title:   Director

 

[Signature Page – Amendment No. 1]

